This is an appeal from the superior court of Okmulgee county, wherein the defendants, husband and wife, were jointly tried and convicted of the unlawful possession of intoxicating liquor, and sentenced to pay a fine of $250, and to serve thirty days each in the county jail.
To reverse this judgment, the defendants have appealed to this court, and have assigned as errors several grounds which have heretofore been considered in appeals in similar cases, and the questions raised have been decided adversely to the contentions of counsel representing these defendants.
A careful consideration of the brief filed in behalf of the defendants, and a thoughtful consideration of the record in connection with the same, thoroughly convinces this court that the evidence is sufficient to sustain the conviction, and that no error of law occurred during the progress of the trial sufficiently prejudicial to authorize a reversal of the judgment.
The judgment as to each defendant is accordingly affirmed.
 *Page 1